Title: From James Madison to Rufus King, 25 February 1802
From: Madison, James
To: King, Rufus


Sir,
Department of State February 25th. 1802.
Accounts from London having reached Baltimore, that the negociation in your hands with the British Government had been broken off, Mr. Chase was led by them to ask, in the character of Agent for recovering the Maryland Bank Stock, for such information from this Department as might with propriety be furnished. My answer to him produced the letter and the extract, of which copies are herewith enclosed. They are transmitted to you in fulfilment of a promise given to the Governor of Maryland, and with a view to impress on your attention, both the solicitude felt by that State for the just claim in question, and the facts stated by Mr. Chase in relation to it. I add only that the President has a just participation in the solicitude expressed on the part of Maryland, and relies on a continuance of your exertions for the accomplishment of this as well as of the other important objects of your negociation. With sentiments of the highest esteem and consideration, I remain, Sir, your most obt. humble servant,
James Madison
 

   RC (CSmH); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM; docketed by King. For surviving enclosure, see n. 1.


   John Francis Mercer to JM, 16 Feb. 1802. For the extract (not found), see ibid., n. 3.

